Citation Nr: 1328292	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from April 1968 to April 1971 and from September 1971 to 
September 1988. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2009 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that he is unable to secure or follow 
substantially gainful employment due to his service- 
connected disabilities.  The record shows that he had to 
retire from his previous employment as a communications 
specialist in December 2008, because he needed portable 
oxygen to treat his service-connected cluster headaches, 
which precluded his deployment overseas.  

On VA examination in March 2009, the VA examiner did not 
address whether the combination of the service-connected 
disabilities of cluster headaches, hypertension, and 
residuals of right knee injury render the Veteran unable to 
secure or to follow substantially gainful employment.  As 
the evidence of record is insufficient to decide the claim, 
further development under the duty to assist is needed.






Accordingly, the case is REMANDED for the following action:

1.  The Veteran is asked to document 
his attempts to obtain employment since 
2008.  

2.  Afford the Veteran a VA examination 
to determine: 

Whether it is more likely than not 
(greater than 50 percent probability), 
at least as likely as not 
(approximately 50 percent probability) 
or less likely than not (less than 50 
percent probability) that the 
combination of the service-connected 
disabilities of cluster headaches, 
hypertension, and residuals of right 
knee injury, render the Veteran unable 
to secure or to follow substantially 
gainful employment.  

The VA examiner is asked to address the 
Veteran's need to have portable oxygen 
as it relates to the Veteran's ability 
to secure or to follow substantially 
gainful employment.   

The Veteran's file must be made 
available to the VA examiner. 

3.  After the above development, 
adjudicate the claim.  If the benefit 
is denied, issue a Supplemental 
Statement of the Case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


